UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1408


CISSY SEGUJJA MAZZI,

                Petitioner,

           v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   October 26, 2016                  Decided:   December 1, 2016


Before GREGORY, Chief Judge, WYNN, Circuit Judge, and DAVIS, Senior
Circuit Judge.


Petition for review granted in part and case remanded by
unpublished opinion.   Senior Judge Davis wrote the opinion, in
which Chief Judge Gregory and Judge Wynn joined.


ARGUED: Lori Beth Schoenberg, LAW OFFICES OF LORI B. SCHOENBERG,
Los Angeles, California, for Petitioner.     Lance Lomond Jolley,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.    ON BRIEF: Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Civil Division, Jesse M. Bless, Senior
Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
DAVIS, Senior Circuit Judge:

     Cissy Segujja Mazzi (“Mazzi”), a native and citizen of Uganda,

petitions for review of the final order of the Board of Immigration

Appeals (“BIA”) regarding her asylum and withholding of removal

claims.    For the reasons that follow, we grant in part Mazzi’s

petition and remand the case to the BIA for further proceedings.

                                     I.

     Mazzi is a native and citizen of Uganda.                   When Mazzi was

eleven years old, she moved with her family to a village in Bukwo,

a district in eastern Uganda, where her maternal grandparents

lived.    Mazzi’s mother and maternal grandparents belonged to the

Sabiny    tribe,   an   ethnic   group       that   practiced   female   genital

mutilation (“FGM”). 1     Mazzi’s mother passed away in 1990, the year



     1   We provide the following description of the underlying act:

     Female genital mutilation, commonly called FGM, is the
     designation generally given to a class of surgical
     procedures involving the removal of some or all of the
     external genitalia, performed primarily on girls and
     young women in Africa and Asia. Often performed under
     unsanitary    conditions    with    highly   rudimentary
     instruments, FGM is extremely painful, permanently
     disfigures the female genitalia, [and] exposes the girl
     or woman to the risk of serious, potentially life-
     threatening    complications,     including    bleeding,
     infection, urine retention, stress, shock, psychological
     trauma, and damage to the urethra and anus.      FGM can
     result in the permanent loss of genital sensation in the
     victim and can adversely affect sexual function.

Haoua v. Gonzales, 472 F.3d 227, 230 n.5 (4th Cir. 2007)
(alteration in original) (internal quotation marks and citations


                                         2
that Mazzi’s sister turned sixteen.         Some months later, Mazzi’s

grandmother arranged for her sister to undergo FGM so she could

marry a village elder.       Fearing she would be next to forcibly

undergo FGM, Mazzi began to save money to purchase a bus ticket to

Kampala, where her father lived.

     When Mazzi was fifteen years old, she was taken by her sister

to the village elders to undergo circumcision.            Mazzi was able to

escape with the assistance of a friend, who gave her enough money

to purchase a bus ticket to Kampala.        When she found her father,

he allowed her to live with him and his new family.             Her father’s

tribe, the Baganda, did not practice FGM, and none of her half-

siblings   living   with   her   father   were   forced    to   undergo   the

procedure.    Mazzi enrolled in a nearby secondary school and was

later admitted to Makerere University.

     During   her    orientation    at    Makerere   University,       Mazzi

encountered a girl from her Bukwo village, Lumonya, who recognized

Mazzi.   Upon returning from class one day, Mazzi found her sister

and her brother-in-law waiting for her in her dorm room.            Lumonya

had informed her mother where Mazzi lived, and Mazzi’s sister used




omitted). FGM has also been described as genital circumcision or
cutting. See Gomis v. Holder, 571 F.3d 353, 355 (4th Cir. 2009);
Kourouma v. Holder, 588 F.3d 234, 242 (4th Cir. 2009). We have
long recognized that FGM constitutes persecution within the
meaning of the Immigration and Nationality Act. Haoura, 472 F.3d
at 231-32 (citations omitted).

                                    3
this information to find Mazzi.       Although the visit was short,

Mazzi’s sister promised to come back and visit soon.          Mazzi

believed it was no longer safe to live in the campus dorms, and

she moved off-campus and commuted during her four years at the

university.     Believing that her village elders were afraid of

challenging her father, Mazzi rented a two-room house close to her

father’s home.

     In 2003, Mazzi obtained a job at Kyambogo University.    After

Mazzi’s father promised to check up on her, Mazzi moved to a new

house closer to her work.    Three months later, Mazzi learned that

her neighbor recognized her as a Sabiny woman who had escaped

circumcision.    This neighbor threatened to reveal Mazzi’s identity

and location to Sabiny elders, and she extorted goods and services

from Mazzi in exchange for her silence.     In 2004, Mazzi moved in

the middle of the night to escape this neighbor.    After she fled,

Mazzi kept to herself and did not talk to others.      However, six

months later, she boarded a taxi whose conductor was a man from

her Bukwo village.    The conductor told the taxi driver that Mazzi

was the girl from the Sentambule family, her brother-in-law’s

family, who had escaped FGM.   Mazzi left the taxi at the next stop;

thereafter, she avoided public transportation.      Mazzi testified

that she could not travel freely in Uganda due to fear she would

be recognized and turned over to the Sabiny or her sister’s family.

She also explained that FGM was considered a rite of passage for

                                  4
girls in the Sabiny tribe, and uncircumcised girls and women were

often blamed for any misfortunes that befell their families.

Mazzi’s sister suffers from chronic back pain and an inability to

conceive, and these misfortunes are blamed on Mazzi’s refusal to

undergo the knife.    Mazzi testified that her brother and her

friend, John Cabonga, told her over the phone that she will be

forcibly cut if she returns to Uganda.

     In September 2003, Mazzi entered the United States before

returning to Uganda after a few weeks.         On or about August 28,

2005, Mazzi entered the United States on a valid student visa.

She later sought to adjust her status to a legal permanent resident

based on her marriage to a U.S. citizen, but her application was

denied due to a finding of fraud.       Mazzi subsequently fell out of

status.   On August 18, 2008, the Department of Homeland Security

served Mazzi with a Notice to Appear (“NTA”).          The NTA charged

Mazzi with removability under § 237(a)(1)(B) of the Immigration

and Nationality Act as someone who remained beyond the period

authorized by her visa.     Mazzi admitted she was removable as

charged, but she requested time to apply for adjustment of status.

Mazzi filed an I-360 Petition as a self-petitioning spouse of an

abusive U.S. citizen, which was denied for insufficient evidence.

Mazzi then sought a continuance to apply for adjustment of status

in light of her second marriage.       The IJ denied this request given

the earlier finding of fraud, which would prohibit any future

                                   5
adjustment applications on the basis of marriage.      Subsequently,

Mazzi applied for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”).       This application

was filed, at the earliest, on February 25, 2013.    In 2010, before

the filing of this application, Mazzi’s father passed away.

     Mazzi submitted country reports and articles in support of

her claims for relief.    Her reports explained the significance of

FGM within Sabiny culture, and one report indicated that the

practice of FGM was estimated at approximately 50% among the

Sabiny.    Other reports indicated that after the Ugandan government

prohibited genital cutting in 2010, the Sabiny have continued —

and may have increased — their practice of FGM.          Mazzi also

provided testimony of her experiences in Uganda, including her

encounters with members of the Sabiny community, her sister, and

her brother-in-law while living 300 miles away from her Bukwo

village.    Given her father’s passing in 2010, Mazzi believes there

is now no one in Uganda who can protect her from the Sabiny tribe

if she were forced to return.

     Following a hearing, the Immigration Judge (“IJ”) denied all

requested relief. The IJ first determined that Mazzi’s application

for asylum was time-barred under 8 U.S.C. § 1158(a)(2)(B). Turning

to the merits, the IJ ruled that Mazzi’s claimed fear of future

persecution was not objectively reasonable.      The IJ found this

claimed fear was inconsistent with evidence proffered by both Mazzi

                                  6
and the Government, which demonstrated that only 1% of the female

population in Uganda is subjected to FGM, the practice of FGM is

targeted at unmarried girls under the age of 18, and FGM is now

prohibited by the Ugandan government.      At the time of the hearing,

Mazzi was 37 years old.       The IJ further opined that Mazzi’s own

experiences in Uganda undermined the objective reasonableness of

her fear of future persecution.     The IJ noted that Mazzi was never

kidnapped or taken for the procedure after she fled her Bukwo

village, and the IJ concluded that Mazzi can avoid persecution by

relocating to a different part of the country.              Thus, having

determined   that   Mazzi’s   claimed   fear   of   persecution   was   not

objectively credible, the IJ denied Mazzi’s requests for asylum

and withholding of removal.      Then, finding that Mazzi failed to

demonstrate a clear probability of torture at the instigation of

or with the consent or acquiescence of a public official, the IJ

also denied Mazzi’s request for protection under CAT.

     The BIA dismissed Mazzi’s appeal in a two-page opinion.            At

the outset, the BIA found Mazzi’s claim of ineffective assistance

of counsel to be unsupported by documentation.           Turning to the

IJ’s denial of relief, the BIA provided two grounds for dismissing

Mazzi’s remaining claims.     First, the BIA stated that Mazzi “ha[d]

not meaningfully challenged the Immigration Judge’s decision, or

its underlying reasoning, as it pertains to the timeliness of her

application, the credibility of her claim, or the basis of her

                                   7
fear.”      J.A. 3.     “In any event,” however, the BIA provided a second

ground for dismissal: it “f[ound] no clear error in the Immigration

Judge’s findings of fact and otherwise adopt[ed] and affirm[ed]

h[er] decision” to deny Mazzi’s requests for relief.                       Id.

       Mazzi timely filed a petition for review as to her asylum and

withholding        of   removal    claims, 2    and    we    possess      jurisdiction

pursuant to 8 U.S.C. § 1252.

                                          II.

       Where, as here, the BIA adopts and supplements an IJ decision,

we review both decisions.            Cordova v. Holder, 759 F.3d 332, 337

(4th Cir. 2014) (citing Ai Hua Chen v. Holder, 742 F.3d 171, 177

(4th Cir. 2014)).         We must uphold the BIA’s determinations unless

they       are   “manifestly   contrary        to    the    law   and    an     abuse   of

discretion.”        Tassi v. Holder, 660 F.3d 710, 719 (4th Cir. 2011).

Legal conclusions are reviewed de novo.                 Cordova, 759 F.3d at 337.

We   review      the    agency’s   credibility        and    factual     findings       for

substantial       evidence,    and   we   are       obligated     to    treat    them   as

conclusive “unless any reasonable adjudicator would be compelled



       2
       Because Mazzi did not raise any arguments regarding the
dismissal of her CAT claim, she has waived any issues regarding
this form of relief. See Karimi v. Holder, 715 F.3d 561, 565 n.2
(4th Cir. 2013). In a mere footnote, the Government argues that
Mazzi also waived her withholding of removal claim by failing to
address this issue in her opening brief.      This contention is
unavailing. Throughout her opening brief, Mazzi repeatedly argues
that the IJ and BIA erred when denying both her claims for asylum
and withholding of removal.

                                          8
to conclude to the contrary.”    Id. (quoting Chen, 742 F.3d at 178).

However, the agency abuses its discretion where it “fail[s] to

offer a reasoned explanation for its decision, or if it distort[s]

or   disregard[s]   important   aspects     of   the    applicant’s   claim.”

Tassi, 660 F.3d at 719 (citing Jian Tao Lin v. Holder, 611 F.3d
228, 235 (4th Cir. 2010)).      In reviewing the agency’s decisions,

it is “our responsibility to ensure that unrebutted, legally

significant    evidence    is   not       arbitrarily     ignored     by     the

factfinder.”   Baharon v. Holder, 588 F.3d 228, 233 (4th Cir. 2009)

(citation omitted).

                                   A.

      Mazzi first contends that the BIA erred when it summarily

concluded that Mazzi “ha[d] not meaningfully challenged the [IJ]’s

decision, or its underlying reasoning, as it pertains to the

timeliness of her application, the credibility of her claim, or

the basis for her fear.”    Pet’r’s Br. 34 (quoting J.A. 3).               Mazzi

argues that this failure warrants a remand for further explanation.

      The Supreme Court has instructed that “the process of review

requires that the grounds upon which the administrative agency

acted be clearly disclosed and adequately sustained.”                  SEC v.

Chenery Corp., 318 U.S. 80, 94 (1943).        We “cannot review the BIA’s

decision [when] the BIA has given us nothing to review.”              Nken v.

Holder, 585 F.3d 818, 822 (4th Cir. 2009) (alteration in original)

(quoting Li Fang Lin v. Mukasey, 517 F.3d 685, 693-94 (4th Cir.

                                      9
2008)).    Where, as we conclude occurred here, “a BIA order does

not demonstrate that the agency has considered an issue, ‘the

proper course, except in rare circumstances, is to remand to the

agency    for   additional   investigation   or   explanation.’”     Id.

(quoting INS v. Ventura, 537 U.S. 12, 16 (2002) (per curiam)).        In

its order, the BIA did not define what constitutes a “meaningful

challenge” to an order of removal, nor did it explain why Mazzi’s

challenges were deemed inadequate.      Moreover, from this conclusory

assertion, it is impossible to identify which specific challenges,

if any, were considered by the BIA when it found Mazzi’s appeal

lacking.    Well-established precedent dictates that a court must

“restrict itself to what the agency actually did say” rather than

“guess[ing] at what the agency meant to say,” id., and the BIA’s

“cursory statement . . . does not provide us enough information to

conduct a meaningful review of the BIA’s conclusion,” Fang Lin,
517 F.3d at 693.

     If this were the only ground for the BIA’s denial order, “the

proper course . . . [would be] to remand to the agency for

additional investigation or explanation.”         Cordova, 759 F.3d at

338 (citation omitted).      However, the BIA provided an alternative

basis for its decision: it reached the merits of the IJ’s decision

and found no clear error in her findings.         J.A. 3.   No remand is

necessary if the BIA correctly found no clear error in the IJ’s



                                   10
findings    and    denial   order.    Accordingly,   we    turn     to   Mazzi’s

arguments challenging the IJ’s denial of relief.

                                      B.

       Mazzi argues that the IJ’s findings were not supported by

substantial evidence.       In assessing this contention, we must note

an important distinction between Mazzi’s claims for asylum and

withholding of removal.          An individual applying for asylum must

show “by clear and convincing evidence that the application has

been filed within one year after the date of [her] arrival in the

United States.” 8 U.S.C. § 1158(a)(2)(B). Withholding of removal,

on the other hand, is not subject to the one-year limitation bar.

Accordingly, given that Mazzi filed her application for asylum

years after she entered the United States in 2005, she may pursue

asylum only if she “qualifies for an exception to the one-year

deadline.”    8 C.F.R. § 1208.4(a)(2)(i)(B).

       The IJ rejected Mazzi’s contentions that she could identify

changed      or     extraordinary    circumstances        under     8     U.S.C.

§ 1158(a)(2)(D) that would excuse her untimely filing.                   The IJ

determined    that    Mazzi’s    “asylum   application     is     late   by   any

analysis,” and she concluded Mazzi is thereby “barred from asylum.”

J.A. 101.         The BIA found no clear error in any of the IJ’s

determinations, and it adopted and affirmed her denial of asylum.

Absent a colorable constitutional claim or question of law, “we

lack      jurisdiction      to    review    the   [IJ]’s        discretionary

                                      11
determination,    as    affirmed     by    the    BIA,   that   [Mazzi]    had   not

demonstrated changed or extraordinary circumstances to excuse her

untimely filing.”       Gomis v. Holder, 571 F.3d 353, 359 (4th Cir.

2009).   Mazzi contends that the BIA’s “refusal” to review the IJ’s

assessment of her asylum claim was “prejudicial,” given this

Court’s inability to consider “questions concerning the timeliness

of [her] asylum application.”             Pet’r’s Br. 38.        In making this

assertion, however, Mazzi mischaracterizes the BIA’s order; the

BIA reached the findings of fact articulated in the IJ’s decision

and expressly adopted the IJ’s reasoning.                  Mazzi then challenges

the conclusory nature with which the BIA affirmed and adopted the

IJ’s order, arguing that the BIA “effectively insulated” the IJ’s

determinations from review.          Id. at 39.      This argument is without

merit. In Gomis, despite the BIA’s conclusory assertion that there

was “no error in the [IJ]’s decision” regarding timeliness, we

held we lacked jurisdiction to review the IJ’s determination.

Gomis, 571 F.3d at 358-59.

     Here,   too,      we   are     without      jurisdiction    to     review   the

timeliness basis for the denial of Mazzi’s application for asylum.

Accordingly,     we    need   not    reach       Mazzi’s    remaining     arguments

regarding her eligibility for asylum, and her Petition for Review

is denied as it relates to her asylum claim.




                                          12
                                C.

       We now turn to Mazzi’s withholding of removal claim.       To

qualify for withholding of removal, an applicant must show a clear

probability that her life or freedom would be threatened in the

country of removal because of her “race, religion, nationality,

membership in a particular social group, or political opinion.”    8

U.S.C. § 1231(b)(3)(A); 8 C.F.R. § 208.16(b)(2).   Withholding of

removal is mandatory if the applicant satisfies her burden of

proof.    Gomis, 571 F.3d at 359 (citation omitted).   Whereas an

applicant must prove her “removal would create a ‘reasonable

possibility’ — as low as a ten percent chance — of persecution”

for asylum purposes, Crespin-Valladares v. Holder, 632 F.3d 117,

126 (4th Cir. 2011) (citing INS v. Cardoza-Fonseca, 480 U.S. 421,

431 (1987)), an applicant must prove it is more likely than not

she will suffer persecution to qualify for withholding of removal,

Gomis, 571 F.3d at 359.

       Here, Mazzi asserts she is a member of a particular social

group: women in the Sabiny tribal group in Uganda that, due to

their gender and kinship ties, are subjected to the practice of

FGM.     The IJ found that Mazzi’s fear of persecution was not

objectively reasonable, and it found her testimony to be not

credible exclusively on this basis.   Mazzi argues that the IJ and

BIA erred by relying exclusively on general country conditions and

failing to consider compelling, contradictory evidence specific to

                                13
Mazzi’s individual experiences. We find that this failure warrants

remand for further explanation.

      Although our task as the “reviewing court is not to reweigh

the   evidence,”    we    must    nonetheless      “ensure   that    unrebutted,

legally significant evidence is not arbitrarily ignored by the

factfinder.”    Chen, 742 F.3d at 179 (quoting Baharon, 588 F.3d at

233).    The agency may not “base [its] decision on only isolated

snippets of [the] record while disregarding the rest,” Baharon,
588 F.3d at 233, and the agency may not “selectively consider

evidence, ignoring that evidence that corroborates an alien’s

claims   and   calls     into    question    the   conclusion      the   judge    is

attempting to reach,” Chen, 742 F.3d at 179 (quoting Tang v. U.S.

Att’y Gen., 578 F.3d 1270, 1280 (11th Cir. 2009)).                   Here, Mazzi

offered numerous pieces of compelling evidence, including, most

tellingly, evidence specific to her individual experiences, for

which the BIA and IJ failed to adequately account.

      First, the IJ failed to analyze Mazzi’s proposed social group

without explanation.        Failure to analyze an immigrant’s proposed

social group is an abuse of discretion requiring remand.                         See

Cordova, 759 F.3d at 338 (4th Cir. 2014).               Mazzi testified that

she is considered Sabiny due to her kinship and family ties, and

thus her proposed social group was Sabiny women who had not yet

been subjected to FGM.          Yet the IJ asserted that Mazzi’s protected

ground   was   as   a   “wom[an]    fearing    FGM,”   and   she    subsequently

                                        14
analyzed Mazzi’s claim in light of general statistics regarding a

different proposed social group: Ugandan women fearing FGM.     J.A.

101, 103.   The IJ either failed to analyze Mazzi’s proposed social

group completely, or the IJ disregarded Mazzi’s proposed social

group and failed to account for Mazzi’s compelling evidence that

she is a Sabiny woman subject to the practice of FGM.      The IJ may

have had reason to disregard Mazzi’s proposed social group or her

testimony about her Sabiny ties, but the IJ failed to address

either element in her analysis.

      Second, the IJ relied heavily on the evidence that only 1% of

all Ugandan girls and women are subjected to FGM.       However, at

least one article submitted by Mazzi indicates that approximately

50% of Sabiny girls and women undergo FGM.     J.A. 277.    Evidence

that Mazzi, as a Sabiny woman, faces a higher risk of FGM than

others outside her specific ethnic group is not inconsistent with

country reports documenting a low rate of FGM across all ethnic

groups.   Yet the IJ did not account for this higher, relevant risk

in her analysis of the evidence, nor did she explain why she

dismissed this evidence in favor of general statistics. Base rates

matter.

      Third, although the IJ emphasizes that the Ugandan government

has prohibited the use of FGM, reports also acknowledge that the

Sabiny have continued to practice FGM despite this ban.     J.A. 310-

11.   Indeed, at least one report acknowledged an increase in the

                                  15
prevalence of FGM among Sabiny communities arising from defiance

to the new law.       J.A. 282, 286.     The IJ did not discuss or

acknowledge this defiance to, if not failure of, enforcement and

instead, relied only on evidence that FGM was outlawed in Uganda.

     Fourth, the IJ emphasized that “not one single article”

indicates a previously married woman, or a woman over the age of

18, has been subjected to FGM in Uganda.       J.A. 102.      According to

the IJ, Mazzi’s age and marital status likely save her from

circumcision.    However, at least one article submitted by Mazzi

states: as it has “often [been] reported, married women who had

avoided FGM as girls are swelling the ranks of those being cut in

Kapchorwa today[.]”    J.A. 273 (emphasis added).          Moreover, Mazzi

testified that uncircumcised women continue to be blamed for the

misfortunes of their family, no matter their age or marital status.

Mazzi’s sister suffers from chronic back pain and an inability to

conceive, which she blames on Mazzi’s refusal to undergo the knife.

An article submitted by Mazzi corroborates her testimony that

“uncircumcised women were seen by the Sabiny as the source of

disasters   —   including   food   shortages   in    the    community   and

infertility in the household.”      J.A. 273.       According to Mazzi’s

testimony, multiple individuals have informed her that, due to

this cultural belief, she will be forcibly cut if she returns to

Uganda. Although these reasons for enforcing circumcision on Mazzi

appear pressing and relevant despite her age and marital status,

                                   16
the above evidence was not identified or discussed in the IJ’s

analysis regarding Mazzi’s objective fear or credibility.

       Fifth,      the    IJ   made     two    observations       regarding     Mazzi’s

individual experiences in Uganda: she noted it was “interesting”

that Mazzi lived with her mother’s Sabiny family until she was

fifteen years old and was never taken for FGM during this time,

and she noted that when Mazzi moved away from her mother’s family,

“[n]o one came after her and stole her into this ritual.”                            J.A.

104.    However salient they may be, these assertions comprise an

incomplete narrative insofar as they fail to acknowledge other

compelling aspects of Mazzi’s testimony.                     That is, Mazzi was able

to   escape     circumcision      when     living      with    her   mother’s    family

precisely because she fled her home at the moment she was taken

for FGM.      Moreover, even when Mazzi lived 300 miles away from her

Sabiny community, she was identified on at least three separate

occasions     as    the    girl   who    had       escaped   circumcision     from    her

village.        On one occasion, she was extorted with threats of

revealing her identity and location to Sabiny elders.                       On another

occasion, her sister and brother-in-law successfully tracked down

Mazzi’s location and visited her with promises to return, despite

her distance from her home village.                  The threat of persecution is

especially troubling now that her father, the only person Mazzi

believed could protect her from her Sabiny family and elders, has

since passed away.             Mazzi’s testimony that she continued to be

                                              17
recognized and threatened by the Sabiny community, even when living

300 miles away from her Bukwo village, further call into question

the     thoroughness    of    the     IJ’s     conclusion     that     Mazzi   could

“reasonably relocate within the country of Uganda to avoid any

persecution.”    J.A. 105.

      We have determined that country conditions reports should not

be viewed “‘as Holy Writ’ immune to contradiction,” and Mazzi is

“entitled to have the expert agency, the BIA, evaluate in a

transparent way the evidence that [she has] presented.”                     Chen, 742
F.3d at 179, 181 (citations omitted).                 The evidence identified

above    significantly       rebuts    or    challenges      the    IJ’s    reasoning

regarding an objective likelihood of persecution and credibility

as it relates to Mazzi’s specific circumstances, and we believe it

is “strong enough that it requires the agency to account for it in

a meaningful way.”       Id. at 181.         We are persuaded that the IJ and

BIA failed to adequately “offer a specific, cogent reason for

rejecting [the significant] evidence” identified above in favor of

general statistics, Tassi, 660 F.3d at 720, and they failed to

“announce    their     decision[s]     in     terms   sufficient       to   enable   a

reviewing court to perceive that they have heard and thought and

not merely reacted,” Chen, 742 F.3d at 179 (quoting Ayala v. U.S.

Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010)).                   We are restricted

by this silence; even if the IJ or BIA had sound reasons for

favoring     general    statistics          over   Mazzi’s    situation-specific

                                         18
evidence, we are not permitted to “guess at what an agency meant

to say.”    Nken, 585 F.3d at 822 (emphasis added).                 To the extent

boilerplate    language   was   used     to    discount    any      of    the   above

evidence, it was plainly “insufficient to demonstrate that the

agency gave it more than perfunctory consideration.”                      Chen, 742
F.3d at 181.

     We    take   seriously     “our     responsibility        to    ensure     that

unrebutted,     legally   significant         evidence    is   not       arbitrarily

ignored by the factfinder.”        Baharon, 588 F.3d at 233 (citation

omitted). Thus, given the deficiencies identified above, we remand

this case for further explanation.             See Chen, 742 F.3d at 179-81

(remanding where the BIA and IJ failed to adequately account for

petitioners’ “powerful contradictory evidence”); Nken, 585 F.3d at

822 (remanding where the BIA failed to explain why a strong piece

of evidence provided insufficient justification for reopening the

proceedings).

                                       III.

     For the foregoing reasons, we grant the Petition for Review

as it relates to the denial of withholding of removal, and we

remand for the agency to reevaluate it in accordance with this

opinion.

                                                      PETITION FOR REVIEW
                                        GRANTED IN PART AND CASE REMANDED




                                        19